FILED
                                                                   NOVEMBER 15, 2016
                                                                 In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Adoption of              )
                                              )         No. 33260-8-111
C.W.S., C.L.S., and G.D.S.,                   )
                                              )
                                              )         UNPUBLISHED OPINION
                                              )
                                              )

       FEARING, C.J. -Rachel Smith appeals the termination of her parental rights

pursuant to Washington adoption statutes. She claims that use of the adoption statutes in

Title 26 RCW to terminate her rights violated her equal protection rights because the

adoption statutes do not require proof that the State offered necessary services to her,

whereas the parental termination statutes found in Title 13 RCW demand such proof. We

reject her argument and affirm the termination of Rachel's parental rights.

                                          FACTS

       This adoption and termination proceeding concerns the natural children of Donald

and Rachel Smith, who were married on January 6, 2001. The couple bore three
No. 33260-8-III
In re Adoption of C. W.S., C.L.S., and G.D.S.


children, Casey, Cathy and Gregory. All names are fictitious. Casey and Cathy are twins

born October 11, 2001, and Gregory was born November 28, 2005.

       In 2001, after the twins' birth, Rachel Smith began abusing prescription pain

medication. In 2004, she substituted alcohol for pain medication. Rachel worked as a

paramedic for a fire department, but, in May 2007, she stole pain medication from her

employer and faced criminal charges for possession of a controlled substance. Rachel

and Donald Smith separated in May 2007 and divorced in April 2008.

       Upon Rachel and Donald Smith's separation, the children remained in the primary

care of their father. Under an agreed final parenting plan entered in September 2007,

Rachel garnered supervised visits with the three children at her parents' home. She

agreed to supervision because she did not trust herself to remain sober in front of the

children. Rachel thereafter never requested unsupervised visits.

       On unidentified dates, Rachel Smith appeared at events for the children while

intoxicated, including the twins' kindergarten graduation, their 9th or 10th birthday party,

and their sporting events. At one of Casey's baseball games, Rachel suffered an alcohol

withdrawal seizure resulting in cancellation of the game. She attended a roller skating

birthday party for Gregory highly intoxicated and assaulted a bystander.

       On April 1, 2014, Rachel Smith ceased physical contact with the children.

Rachel's contact with the children was thereafter restricted to one telephone call each

week, and Rachel's parents monitored the calls. Rachel missed two of four phone calls in

                                                2
No. 33260-8-111
In re Adoption of C. WS., C.L.S., and G.D.S.


October 2014, four of four phone calls in November 2014, two of four phone calls in

December 2014, and two of four phone calls in January 2015.

       Rachel Smith has visited emergency rooms at Spokane hospitals hundreds of

times, including eighty-six visits in 2012. Care providers diagnosed her with alcohol

induced mood disorder, posttraumatic stress disorder, alcohol dependence, and borderline

personality disorder. Rachel attempted suicide seven times.

       Rachel Smith completed seven inpatient alcohol treatment programs and

additional outpatient programs. Lake Chelan Community Hospital admitted her in

November 2014 for inpatient treatment, but she failed to complete the program. The

discharge note from the treatment noted her prognosis for continued sobriety was poor as

evidenced by the severity and complexity of her psychiatric disorders. Rachel voluntarily

and involuntarily entered psychiatric hospitals on several occasions. Rachel suffered

incarceration for acts of violence toward law enforcement officers and medical providers.

       Donald and June Smith met in January 2012 and married on August 17, 2013.

June engages in all aspects of the three children's lives and dutifully cares for them.

                                      PROCEDURE

       On August 20, 2013, June Smith petitioned for termination of Rachel Smith's

parental rights to Casey, Cathy, and Gregory. June sought to terminate Rachel's parental

rights so that June could adopt the children. Rachel contested the termination. The




                                               3
No. 33260-8-III
In re Adoption of C. WS., C.L.S., and G.D.S.


superior court appointed Heather Lund as guardian ad litem for each child. Lund

completed an investigation and recommended that the court terminate Rachel's rights.

       On February 2 and 3, 2015, the trial court conducted a trial, during which June

Smith, Donald Smith, Rachel Smith, Rachel Smith's parents, and Heather Lund testified.

Rachel did not argue before the superior court that the adoption scheme allowing

termination of parental rights violated the equal protection clause of either the federal or

state constitution.

       On March 6, 2015, the trial court ordered the termination of Rachel's parental

rights. The order included the following findings:

              There is clear, cogent, and convincing evidence that [Rachel] is
       currently unfit to parent her children.

               19. The Petitioner established by clear, cogent, and convincing
       evidence that [Rachel] has failed to perform duties under circumstances
       showing a substantial lack of regard for her parental obligations.
               20. The Petitioner established by clear, cogent, and convincing
       evidence that [Rachel] has failed to perform the minimum parenting duties
       as described in In re H.J. P., 114 Wash. 2d 522, 531-532, 789 P.2d 96 (1990).
              21. The Petitioner established by clear, cogent, and convincing
       evidence that [Rachel] has failed to express love and affection for the
       children ....
              22. The Petitioner established by clear, cogent, and convincing
       evidence that [Rachel] has failed to express personal concern over the
       health, education, and general well-being of the children. . ..

              24. Petitioner established by clear, cogent, and convincing evidence
       that [Rachel] failed to provide an adequate domicile for the minor children ...

             31. Based on the foregoing, Petitioner established by clear, cogent
       and convincing evidence that [Rachel] is withholding her consent to the

                                               4
No. 33260-8-111
In re Adoption of C. WS., C.L.S., and G.D.S.


       adoption of the minor children by Petitioner [] contrary to the best interest
       of the children.
              32. Based on the foregoing, Petitioner established by clear, cogent,
       and convincing evidence that termination of [Rachel's] parental rights is in
       the children's best interest.

Clerk's Papers (CP) at 373-76.

       On March 26, 2015, Rachel Smith appealed the termination order by filing a

notice of appeal. On March 27, 2015, June petitioned to adopt Casey, Cathy, and

Gregory. The trial court approved the adoption and filed a decree of adoption for each of

the children.

                                  LAW AND ANALYSIS

       On appeal, Rachel Smith contends that the trial court's order to terminate her

parental rights violates the equal protection clauses of the United States and Washington

Constitutions because the rules governing termination of her right to parent her children

under the adoption code differs from those applied to similarly situated parents whose

rights are terminated under the dependency code. She emphasizes that termination under

the dependency statutes requires the State to have provided remedial services to correct

parental deficiencies, but the adoption process does not require the State to offer any

services prior to the court's order of termination.

       June Smith responds on the merits that equal protection does not benefit Rachel

Smith because Rachel is not similarly situated to parents whose rights are taken by the

State through the parental termination statutes. June also raises three obstacles to

                                               5
No. 33260-8-111
In re Adoption of C. WS., C.L.S., and G.D.S.


Rachel's appeal: (1) this court lacks jurisdiction because Rachel failed to timely appeal

the adoption order, (2) Rachel needed to and failed to notify the attorney general before

challenging the constitutionality of the adoption statute, and (3) RAP 2.5(a) prevents

Rachel from raising equal protection for the first time on appeal.

       Issue 1: Whether Rachel Smith needed to appeal the adoption decree?

       Answer 1: No.

       On March 26, 2015, Rachel Smith filed a notice of appeal of the March 6, 2015,

order terminating parental rights. Nevertheless, she filed no notice of appeal of the

March 27, 2015, adoption decree. June Smith contends this court lacks jurisdiction over

the appeal because Rachel failed to challenge the trial court's final order, the adoption

decree. The validity of the adoption order entered after this appeal is not before us.

       We disagree with June Smith. RAP 2.2(a)(6) expressly allows for review of an

order terminating all parental rights. No court rule qualifies RAP 2.2(a)(6) by demanding

that the appellant file an additional appeal notice after a later order. RCW 26.33.130(4)

implies that the parent may file a notice of appeal of the termination order before any

order of adoption and that no challenge to the adoption is necessary to proceed with the

appeal of the termination. The statutory subsection reads:

             (4) The parent or alleged father whose parent-child relationship with
      the child has been terminated is not thereafter entitled to notice of
      proceedings for the adoption of the child by another, nor has the parent or
      alleged father any right to contest the adoption or otherwise to participate in


                                               6
No. 33260-8-III
In re Adoption of C. WS., C.L.S., and G.D.S.


       the proceedings unless an appeal from the termination order is pending or
       unless otherwise ordered by the court.

RCW 26.33.130 (emphasis added).

       In State ex rel. T W. v. Ohmer, 133 S.W.3d 41 (Mo. 2004), the natural mother

appealed an order of termination of her parental rights, after which order the trial court

entered an order of adoption favoring the foster parents. The mother did not appeal the

order of adoption but sought the extraordinary remedy of a writ of prohibition directing

the trial court to vacate the order of adoption while the appeal of the termination order

remained pending. The Supreme Court of Missouri granted the writ. Roberto F. v.

Department of Child Safety, 237 Ariz. 440, 352 P.3d 909 (2015) also impliedly

recognizes that a parent may appeal a termination order without appealing a later

adoption order. In both decisions, the reviewing court proceeded with a review of the

termination order regardless of an adoption order.

       Rachel Smith timely filed the notice of appeal within thirty days of the termination

order. RAP 5.2(a). We will address her appeal.

      Issue 2: Must Rachel Smith have served the Washington attorney general with

notice of this appeal?

      Answer 2: No.




                                               7
No. 33260-8-111
In re Adoption of C. W.S., C.L.S., and G.D.S.


       June Smith also argues that this reviewing court lacks jurisdiction because Rachel

Smith failed to serve a copy of her constitutional challenge on the Washington attorney

general as demanded by RCW 7 .24.110. The statute confusingly declares:

               When declaratory relief is sought, all persons shall be made parties
       who have or claim any interest which would be affected by the declaration,
       and no declaration shall prejudice the rights of persons not parties to the
       proceeding. In any proceeding which involves the validity of a municipal
       ordinance or franchise, such municipality shall be made a party, and shall
       be entitled to be heard, and if the statute, ordinance or franchise is alleged
       to be unconstitutional, the attorney general shall also be served with a copy
       of the proceeding and be entitled to be heard.

RCW 7.24.110 is a section within Washington's Uniform Declaratory Judgment Act,

chapter 7.24 RCW.

       Rachel Smith responded to this lawsuit. She did not initiate a declaratory action

challenging the constitutionality of a state statute. RCW 7 .24.110 applies only to

proceedings brought under the declaratory judgment statute. City of Sumner v. Walsh,

148 Wn.2d 490,497, 61 P.3d 1111 (2003); Watson v. Washington Preferred Life

Insurance Co., 81 Wn.2d 403,407, 502 P.2d 1016 (1972). Therefore, Rachel did not

need to serve the State attorney general with a copy of any pleading.

       Issue 3: Whether Rachel Smith waived the opportunity to raise the equal

protection clause on appeal by failing to assert the argument before the superior court?

       Answer 3: Since we must address the merits of the equal protection argument as

part of our calculus in determining whether to entertain the argument for the first time on


                                                8
No. 33260-8-III
In re Adoption of C. WS., C.L.S., and G.D.S.


appeal, we do not address this issue and instead address the merits.

       June Smith argues that, under RAP 2.5(a), this court should not review Rachel

Smith's equal protection challenge because Rachel raises it for the first time on appeal.

Rachel contends that the equal protection argument falls within the manifest

constitutional error exception to RAP 2.5.

       RAP 2.5(a) formalizes a fundamental principle of appellate review. The first

sentence of the rule reads:

              (a) Errors Raised for First Time on Review. The appellate court may
       refuse to review any claim of error which was not raised in the trial court.

       Good sense lies behind the requirement that arguments be first asserted at trial.

The prerequisite affords the trial court an opportunity to rule correctly on an issue before

the issue can be presented on appeal. State v. Strine, 176 Wash. 2d 742, 749, 293 P.3d 1177

(2013). There is great potential for abuse when a party does not raise an issue below

because a party so situated could simply lie back, not allowing the trial court to avoid the

potential prejudice, gamble on the verdict, and then seek a new trial on appeal. State v.

Weber, 159 Wash. 2d 252, 271-72, 149 P.3d 646 (2006). The rule facilitates appellate

review by ensuring that a complete record of the issues will be available and prevents

adversarial unfairness by ensuring that the prevailing party is not deprived of victory by

claimed errors that he had no opportunity to address. State v. Strine, 176 Wash. 2d at 749-

50.


                                               9
No. 33260-8-111
In re Adoption of C. W.S., C.L.S., and G.D.S.


          Countervailing policies support allowing an argument to be raised for the first time

on appeal. For this reason, RAP 2.5(a) contains a number of exceptions. RAP 2.5(a)(3)

allows an appellant to raise for the first time "manifest error affecting a constitutional

right." Constitutional errors are treated specially under RAP 2.5(a) because they often

result in serious injustice and may adversely affect public perceptions of the fairness and

integrity of judicial proceedings. State v. Scott, 110 Wash. 2d 682, 686-87, 757 P.2d 492

( 1998). However, "permitting every possible constitutional error to be raised for the first

time on appeal undermines the trial process, generates unnecessary appeals, creates

undesirable retrials and is wasteful." State v. Lynn, 67 Wash. App. 339, 344, 835 P.2d 251

(1992).

         Rachel Smith's equal protection argument implicates a constitutional right. She

claims the trial court erred by following the adoption statute, chapter 26.33 RCW, which

unconstitutionally terminates parental rights when the parent is not provided the same

protections and services as a parent whose rights are terminated under the dependency

statutes, chapter 13.34 RCW. This error, assuming it is error, would truly be of

constitutional magnitude because it implicates the closely guarded constitutional rights of

equal protection and the due process right to parent a child. Santosky v. Kramer, 455
U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982). Therefore, we choose to

address the merits of the contention rather than determining the manifest nature of the

error.

                                                10
No. 33260-8-111
In re Adoption of C. WS., C.L.S., and G.D.S.


       Issue 4: Whether the mode of terminating parental rights under the adoption

statutes is unconstitutional because this mode fails to afford the same protections

afforded a parent under the dependency statutes.

       Answer 4: No.

       Statutes are presumed constitutional, and the challenger of a statute must prove

beyond a reasonable doubt that the statute is unconstitutional. In re Welfare ofA. W, 182

Wn.2d 689,701,344 P.3d 1186 (2015). Whenever possible, it is the duty of this court to

construe a statute so as to uphold its constitutionality. State v. Reyes, 104 Wash. 2d 35, 41,

700 P.2d 1155 (1985).

       Washington Constitution article I, section 12, and the Fourteenth Amendment to

the United States Constitution guarantee that persons similarly situated with respect to the

legitimate purpose of the law must receive like treatment. State v. Manussier, 129 Wash. 2d
652, 672, 921 P.2d 473 (1996). Washington courts have consistently construed the

federal and state equal protection clauses identically and considered claims arising under

their scope as one issue. State v. Manussier, 129 Wash. 2d at 672. Strict scrutiny applies

when a classification affects a suspect class or threatens a fundamental right. State

Manussier, 129 Wash. 2d at 672-73. If the state action does not threaten a fundamental or

important right, or if the individual is not a member of a suspect or semisuspect class, we

apply a rational relationship or rational basis test. State v. Osman, 157 Wash. 2d 474, 484,

139 P.3d 334 (2006). Parents have a fundamental liberty interest in the care, custody,

                                               11
No. 33260-8-III
In re Adoption of C. WS., C.L.S., and G.D.S.


and control of their children. Santosky v. Kramer, 455 U.S. at 753 (1982).

       When evaluating an equal protection claim, the court must first determine whether

the individual claiming the violation is similarly situated with other persons. State v.

Osman, 157 Wash. 2d at 484 (2006); State v. Handley, 115 Wash. 2d 275, 289, 796 P.2d 1266

(1990). Stated differently, the court engages in equal protection analysis only if the

individual alleging a violation establishes that he or she is similarly situated with other

persons in a class. State v. Haq, 166 Wash. App. 221, 254-55, 268 P.3d 997 (2012). Thus,

the level of review is immaterial if the claimant fails to meet her initial burden of

showing different treatment of similarly situated persons.

       Equal protection does not require that all persons be dealt with identically, but it

does require that a distinction made have some relevance to the purpose for which the

classification is made. In re Detention of Dydasco, 135 Wash. 2d 943, 951, 959 P.2d 1111

(1998). Whether a defendant is similarly situated is an inquiry that is determined by and

relative to the purpose of the challenged law. State v. Manussier, 129 Wash. 2d at 673-74;

State v. Pedro, 148 Wn. App. 932,946,201 P.3d 398 (2009). We recognize the esoteric

and difficult nature of determining whether two individuals are similarly situated.

Nevertheless, a Washington decision answers this abstruse question in our context.

       Rachel Smith challenges the statutes allowing termination of parental rights during

adoption proceedings. Title 26.33 RCW. She claims that she was similarly situated as a

parent whose rights would be terminated through dependency proceedings under Title

                                               12
No. 33260-8-111
In re Adoption of C. WS., C.L.S., and G.D.S.


13.34 RCW, but that she was treated differently because she was never offered remedial

services.

       We begin by reviewing the two statutory methods of terminating parental rights.

In dependency proceedings, the trial court may enter an order terminating all parental

rights to a child only if it finds that:

               (a)(i) The allegations contained in the petition as provided in RCW
        13 .34.180(1) are established by clear, cogent, and convincing evidence;
                       .... [and]
               (b) Such an order is in the best interests of the child.

RCW 13.34.190. Thus, once the State has proven each element from RCW 13.34.180(1),

the trial court decides whether termination is in the child's best interests. In re

Dependency ofA.MM, 182 Wash. App. 776, 785, 332 P.3d 500 (2014). The State must

prove that termination is in the best interests of the child by a preponderance of the

evidence. In re Parental Rights to K.MM, _          Wn.2d _ , 379 P.3d 75, 83 (2016).

       The dependency petition for termination must allege:

               (a) That the child has been found to be a dependent child;
               (b) That the court has entered a dispositional order ... ;
               (c) That the child has been removed ... from the custody of the
       parent for a period of at least six months pursuant to a finding of
       dependency;
               (d) That the services ordered under RCW 13.34.136 have been
       expressly and understandably offered or provided and all necessary
       services, reasonably available, capable of correcting the parental
       deficiencies within the foreseeable future have been expressly and
       understandably offered or provided;
               (e) That there is little likelihood that conditions will be remedied so
       that the child can be returned to the parent in the near future. A parent's

                                               13
No. 33260-8-111
In re Adoption of C. W.S., C.L.S., and G.D.S.


       failure to substantially improve parental deficiencies within twelve months
       following entry of the dispositional order shall give rise to a rebuttable
       presumption that there is little likelihood that conditions will be remedied
       so that the child can be returned to the parent in the near future. The
       presumption shall not arise unless the petitioner makes a showing that all
       necessary services reasonably capable of correcting the parental
       deficiencies within the foreseeable future have been clearly offered or
       provided. In determining whether the conditions will be remedied the court
       may consider, but is not limited to, the following factors:
                      (i) Use of intoxicating or controlled substances ...
                      (ii) Psychological incapacity or mental deficiency ...
                      (iii) Failure of the parent to have contact with the child ...
               (f) That continuation of the parent and child relationship clearly
       diminishes the child's prospects for early integration into a stable and
       permanent home.

RCW 13.34.180(1).

       Rachel Smith focuses on RCW 13.34.180(1)(d) that demands the offering

of ordered and necessary services. A service is necessary within the meaning of

the statute if it is needed to address a condition that precludes reunification of the

parent and child. In re Welfare ofC.S., 168 Wash. 2d 51, 56 n.3, 225 P.3d 953

(2010); In re Dependency ofA.MM, 182 Wash. App. at 793.

               [T]he State must tailor the services it offers to meet each individual
       parent's needs. DSHS, however, is not required to offer services when a
       parent is unable to benefit from the services. Further, even where the State
       inexcusably fails to offer a service to a willing parent, ... termination is
       appropriate if the service would not have remedied the parent's deficiencies
       in the foreseeable future.

In re Welfare of S.J., 162 Wash. App. 873, 881, 256 P.3d 470 (2011) (citations and internal

quotation marks omitted). Parental unfitness is the ultimate inquiry when the State seeks


                                                14
No. 33260-8-III
In re Adoption of C. WS., C.L.S., and G.D.S.


to terminate parental rights under the dependency statutes. In re Adoption of McGee, 86

Wn. App. 471,477, 937 P.2d 622 (1997).

       In adoption proceedings, the requisite findings for termination are found in RCW

26.33.120(1).

               [T]he parent-child relationship of a parent may be terminated upon a
       showing by clear, cogent, and convincing evidence that it is in the best
       interest of the child to terminate the relationship and that the parent has
       failed to perform parental duties under circumstances showing a substantial
       lack of regard for his or her parental obligations and is withholding consent
       to adoption contrary to the best interest of the child.

RCW 26.33.120(1). The adoption scheme does not command that the State provide

remedial services before the court terminates parental rights. The State or an adoptive

parent may file a petition for termination, but the State is not a necessary party to a

petition for termination under the adoption statutes. RCW 26.33.100(1).

       We now explore whether the differences in the adoption and dependency statutory

processes violate the equal protection clause by treating similarly situated individuals

differently. This court already answered the question in the negative. In In re Interest of

Infant Child Skinner, 97 Wash. App. 108, 118, 982 P.2d 670 (1999), we held that the

adoption statute does not violate equal protection by terminating parental rights without

the State offering remedial services like those required in dependency proceedings.

       In re Skinner involved the termination of a father's parental rights through

adoption proceedings initiated under Title 26.33 RCW. The father challenged his



                                               15
No. 33260-8-III
In re Adoption of C. WS., C.L.S., and G.D.S.


termination by arguing the termination violated due process and equal protection

guarantees of the Washington and United States Constitutions. He argued that the act

makes no provision for remedial services or the maintenance of family ties and does not

provide for relative guardianship petitions or mandate consideration of extended family

placements.

       The court, in Infant Child Skinner, when addressing the father's equal protection

argument, held that the nature of the government's function is substantially different in

dependency and adoption proceedings, even though they both provide for termination of

parental rights.

               The dependency adjudication allows the court to order reunification
       efforts and remedial services to address the circumstances that prompted
       intervention by the State. Here, in contrast, the adoption proceeding was
       commenced by one parent's voluntary decision to relinquish her child ....
       In such situations, the adoption statutes do not provide for State
       intervention and services. Instead, the act requires an efficient
       determination of the natural parents' rights and the best interests of the
       child in order to secure a timely, stable, and permanent placement for the
       child.

In re Interest ofInfant Child Skinner, 97 Wash. App. at 117-18 (citations omitted). This

court noted that equal protection "does not require that individuals in circumstances that

are different in relevant ways be treated as if their situations were the same or that the

Legislature may not respond to such differences." In re Interest of Infant Child Skinner,
97 Wash. App. at 118.




                                               16                                            I
                                                                                             Il
No. 33260-8-111
In re Adoption of C. WS., C.L.S., and G.D.S.


       In Skinner, this court determined that the disparities in treatment directly flow

from fundamental differences between the adoption and dependency actions. Adoption

proceedings may not involve the State, do not risk the child entering State care, and seek

to secure a timely, stable, and permanent placement for the child. Although both face

termination of parental rights, a parent in an adoption proceeding is in a different

situation from a parent in a dependency action. Thus, according to the court, equal

protection does not demand strict scrutiny of the adoption statute and a rational basis test

suffices.

       We follow our decision in Skinner and hold that a parent whose parental rights are

terminated through adoption proceedings is not similarly situated to a parent whose rights

are terminated through a dependency action. Rachel Smith argues the Skinner court erred

by applying the rational basis standard to the adoption statute. We agree that the court

applied a rational basis test after recognizing that a parent holds a fundamental interest in

the care, custody and companionship of her child. Nevertheless, the Skinner court need

not have addressed whether or not a rational basis existed. The court had already decided

that parents, whose rights are terminated through the adoption process, are not similarly

situated from parents, whose rights are terminated through the dependency process.

                                      CONCLUSION

       We affirm the termination of Rachel Smith's parental rights to Casey, Cathy and

Gregory.

                                               17
No. 33260-8-III
In re Adoption of C. WS., C.L.S., and G.D.S.


       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                          Fearing, C.

I CONCUR:




~ ll.Q
Pennell, J.
                     1




                                                                                        Ii
                                                                                        l




                                               18
                                          33260-8-111

         rKORSMO, J. (concurring)-While I agree with the result of the majority that there

has been no equal protection violation in this case, I write separately because this

outcome is disquieting. It appears that parents have greater rights in their children

against the government than they do against stepparents. That standard makes little

sense.

         As to the mother's arguments here, the majority ably shows that In re Interest of

Infant Child Skinner, 97 Wash. App. 108,982 P.2d 670 (1999), establishes that there is no

equal protection violation because the mother was not similarly situated to parents in a

dependency action. But even if the dependency standards had been applicable, the

mother here had far more opportunities to remedy her parental deficiencies than parents

in the typical dependency case would have had. The futility of additional services was

clearly established.

         One of the things troubling me is that the "best interest of the child" standard

appears to have different meanings in the two contexts, which leads to the parental

interest being eliminated for lesser cause in the stepparent adoption context. In the

dependency and termination context, the child's best interest is in being removed from a

dysfunctional family setting and acquiring parents who can adequately raise the child in a
No. 33260-8-111
In re C. W.S., C.L.S., & G.D.S.


loving home. The parents must step aside so their children can have a better life. In the

stepparent context, the best interest appears to be the removal of a parent who is not

performing adequately, leaving the other parent and stepparent to do the job. The

underperforming parent need not be harming the children or interfering with the other

parent's salutary performance of the parenting function, aided by a new partner. The

stepparent adoption simply formalizes the stepparent's existing role in the children's lives

without any showing that removing the other parent will significantly benefit the

children.

       I think there is an argument to be made that due process requires a showing that

the children would obtain a significant benefit from the removal of the "bad" parent,

leading to an improvement in their lives. Otherwise, a parent's significant rights to raise

and have contact with her children are not protected to the same degree in a stepparent

adoption as they are in a dependency and termination action.




WE CONCUR:




                                             2